Citation Nr: 0004172	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1961 to March 1967 and 
from February 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.

In a March 1998 decision, the Board denied entitlement to 
restoration of service connection for multiple system 
atrophy.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In a June 1999 Order, the 
Court confirmed the Board's decision on that issue.  However, 
the Court remanded the case to the Board for action on the 
matter addressed below.   


REMAND

In a May 1996 rating decision, the VAMROC denied the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance.  Thereafter, in February 
1997, the veteran submitted correspondence which is construed 
as a notice of disagreement (NOD).  Specifically, it took 
issue with "Entitlement to SMC (s)."  The NOD appears to be 
taking issue with 38 U.S.C.A. § 1114(s), a section that 
addresses housebound benefits.  The issue of housebound 
benefits has never been adjudicated by the RO.  In any event, 
a review of the claims folder does not show that the VAMROC 
issued the veteran and his representative a statement of the 
case.  Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the 
VAMROC may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(1999); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The VAMROC should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or at 
the housebound rate.  The VAMROC should 
provide the veteran and his 
representative a VA Form 9, Appeal to 
Board of Veterans' Appeals, and afford 60 
days in which to perfect the appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


